IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES A. BIGGINS,                          §
                                           §   No. 95, 2017
          Plaintiff Below-                 §
          Appellant,                       §
                                           §   Court Below—Court of Common Pleas
          v.                               §   of the State of Delaware
                                           §
CHRISTOPHER KLIERY, et al.,                §   C.A. No. CPU4-17-000032
                                           §
          Defendants Below-                §
          Appellee.                        §

                                  Submitted: April 6, 2017
                                  Decided:   April 17, 2017

                                           ORDER

          This 17th day of April 2017, it appears to the Court that:

          (1)     On February 28, 2017, the Court received the appellant’s notice of

appeal from a Court of Common Pleas order dismissing his complaint as frivolous.

The Senior Court Clerk issued a notice under Supreme Court Rule 29(b) directing

the appellant to show cause why the appeal should not be dismissed for this

Court’s lack of jurisdiction to consider an appeal directly from the Court of

Common Pleas.1

          (2)     The appellant requested and received an extension to file a response to

the notice to show cause on or before April 6, 2017. The appellant did not file a

response.
1
    Del. Const. art. IV, § 11(1)(b).
          (3)   This Court has no jurisdiction to consider an appeal directly from the

Court of Common Pleas.2 The appellant’s failure to file a response to the notice to

show cause warrants the dismissal of his appeal as unopposed under Rule 29(b).

          NOW, THEREFORE, IT IS ORDERED that the appeal is DISMISSED.

                                                BY THE COURT:
                                                /s/ Leo E. Strine, Jr.
                                                Chief Justice




2
    Id.



                                            2